           Case 2:19-mc-00130-KJM-KJN Document 22 Filed 09/21/21 Page 1 of 5



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:19-MC-00130-KJM-KJN
12                  Plaintiff,                       STIPULATION AND ORDER EXTENDING TIME
                                                     FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                       AND/OR TO OBTAIN AN INDICTMENT
                                                     ALLEGING FORFEITURE
14   APPROXIMATELY 10.6396908 BITCOIN,
15   APPROXIMATELY 8.414561 LITECOIN,
16   APPROXIMATELY 1.5639 ETHEREUM,
     AND
17
     APPROXIMATELY 0.5187177 BITCOIN,
18
                    Defendants.
19

20          The United States and potential claimant Gabriel Alva (“claimant”), by and through their counsel,

21 submit the following Stipulation and Order pursuant to the Court’s prior order in this case. The seizures

22 forming the basis for this matter took place several years ago and the parties acknowledge the many

23 extensions to the forfeiture deadline given the companion criminal investigation, document-intense

24 nature of the case, complex cyber issues, ongoing settlement negotiations, and the COVID-19 pandemic.

25 Also, the assigned Criminal AUSA handling the companion criminal matter left the office a several

26 months ago, resulting in the case being reassigned to an AUSA that was unfamiliar with the case prior to

27 the reassignment. This resulted in essentially a reset of negotiations and additional time for the new

28 AUSA to understand the facts and parties involved in the case.
                                                      1
                                                                              Stipulation and Order to Extend Time
           Case 2:19-mc-00130-KJM-KJN Document 22 Filed 09/21/21 Page 2 of 5



 1                                                  Good Cause

 2          The seizures in this case stem from an investigation and the execution of nine federal search

 3 warrants including the residence of the potential claimant. On May 16, 2019, during the execution of

 4 federal search warrants at the residences of the claimant and a co-conspirator, agents seized more than

 5 120 pounds of crystal methamphetamine, 12 pounds of cocaine, 8 pounds of heroin, nine firearms, and

 6 over $350,000 in U.S. Currency. During the investigation of the claimant and his co-conspirators, agents

 7 reviewed transactions totaling over one million dollars exchanged from Bitcoin to currency that was

 8 ultimately deposited into bank accounts of the claimant and a co-conspirator. In August of 2019, federal

 9 seizure warrants were issued for funds in six bank accounts. Those assets are part of a separate civil

10 forfeiture matter that involved multiple claimants.

11          Accordingly, the United States has committed substantial resources and time to reviewing the

12 above-described transactions involving digital and U.S. currency—and those individuals involved in the

13 transactions—which has been the primary necessitating force for the many extensions in this case. Those

14 resources further include several prosecuting AUSAs and support staff. Lastly, while this case originated

15 a few years ago, the last eighteen months of case movement has been slowed by the COVID-19 global

16 pandemic and turnover at the U.S. Attorney’s Office. The COVID-19 pandemic has had a significant

17 impact on the progression of this matter given the logistical difficulties of reviewing large sets of

18 documents, making charging decisions, and meeting with the various counsel and clients located in

19 different locations.

20                                                  Stipulations

21          1.      On or about May 23, 2019 and May 25, 2019, the Homeland Security Investigation

22 (“HSI”) seized the above-referenced defendant cryptocurrency pursuant to a Federal search warrant and

23 consent (hereafter collectively “defendant cryptocurrency”).

24          2.      Under 18 U.S.C. §§ 983(a)(1)(A)(i)-(iv), and 983(a)(3)(A), the United States is required to

25 send notice to potential claimants, file a complaint for forfeiture against the defendant cryptocurrency, or

26 obtain an indictment alleging that the defendant cryptocurrency is subject to forfeiture within ninety days

27 of seizure, unless the court extends the deadline for good cause shown or by agreement of the parties.

28 That deadline was August 21, 2019.
                                                          2
                                                                                Stipulation and Order to Extend Time
           Case 2:19-mc-00130-KJM-KJN Document 22 Filed 09/21/21 Page 3 of 5



 1          3.      By Stipulation and Order filed August 28, 2019, the parties stipulated to extend to

 2 November 19, 2019, the time in which the United States is required to file a civil complaint for forfeiture

 3 against the defendant cryptocurrency and/or to obtain an indictment alleging that the defendant

 4 cryptocurrency is subject to forfeiture.

 5          4.      By Stipulation and Order filed November 25, 2019, the parties stipulated to extend to

 6 February 17, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 7 against the defendant cryptocurrency and/or to obtain an indictment alleging that the defendant

 8 cryptocurrency is subject to forfeiture.

 9          5.      By Stipulation and Order filed February 19, 2020, the parties stipulated to extend to April

10 17, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

11 defendant cryptocurrency and/or to obtain an indictment alleging that the defendant cryptocurrency is

12 subject to forfeiture.

13          6.      By Stipulation and Order filed April 22, 2020, the parties stipulated to extend to June 16,

14 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

15 defendant cryptocurrency and/or to obtain an indictment alleging that the defendant cryptocurrency is

16 subject to forfeiture.

17          7.      By Stipulation and Order filed May 28, 2020, the parties stipulated to extend to July 31,

18 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

19 defendant cryptocurrency and/or to obtain an indictment alleging that the defendant cryptocurrency is

20 subject to forfeiture.

21          8.      By Stipulation and Order filed July 22, 2020, the parties stipulated to extend to October

22 29, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

23 defendant cryptocurrency and/or to obtain an indictment alleging that the defendant cryptocurrency is

24 subject to forfeiture.

25          9.      By Stipulation and Order filed November 4, 2020, the parties stipulated to extend to

26 January 27, 2021, the time in which the United States is required to file a civil complaint for forfeiture

27 against the defendant cryptocurrency and/or to obtain an indictment alleging that the defendant

28 cryptocurrency is subject to forfeiture.
                                                          3
                                                                                Stipulation and Order to Extend Time
           Case 2:19-mc-00130-KJM-KJN Document 22 Filed 09/21/21 Page 4 of 5



 1          10.     By Stipulation and Order filed January 21, 2021, the parties stipulated to extend to April

 2 27, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 3 defendant cryptocurrency and/or to obtain an indictment alleging that the defendant cryptocurrency is

 4 subject to forfeiture.

 5          11.     By Stipulation and Order filed May 5, 2021, the parties stipulated to extend to June 25,

 6 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 7 defendant cryptocurrency and/or to obtain an indictment alleging that the defendant cryptocurrency is

 8 subject to forfeiture.

 9          12.     By Stipulation and Order filed June 28, 2021, the parties stipulated to extend to September

10 21, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

11 defendant cryptocurrency and/or to obtain an indictment alleging that the defendant cryptocurrency is

12 subject to forfeiture.

13          13.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

14 to December 20, 2021, the time in which the United States is required to file a civil complaint for

15 forfeiture against the defendant cryptocurrency and/or to obtain an indictment alleging that the defendant

16 cryptocurrency is subject to forfeiture.

17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                                          4
                                                                                Stipulation and Order to Extend Time
           Case 2:19-mc-00130-KJM-KJN Document 22 Filed 09/21/21 Page 5 of 5



 1          14.    Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant cryptocurrency and/or to obtain an

 3 indictment alleging that the defendant cryptocurrency is subject to forfeiture shall be extended to

 4 December 20, 2021.

 5 Dated: 9/15/2021                                      PHILLIP A. TALBERT
                                                         Acting United States Attorney
 6
                                                 By:     /s/ Kevin C. Khasigian
 7                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 8

 9 Dated:9/15/2021                                       /s/ Stephen Kahn
                                                         STEPHEN KAHN
10                                                       Attorney for potential claimant
                                                         Gabriel Alva
11
                                                         (Signature authorized by email)
12

13

14          IT IS SO ORDERED.

15          This order resolves ECF No. 21.

16 DATED: September 20, 2021.

17

18

19

20

21

22

23

24

25

26

27

28
                                                         5
                                                                              Stipulation and Order to Extend Time
